     Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 1 of 8 PageID #:211




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

ROCK CAPITAL MARKETS, LLC, ON BEHALF OF
ITSELF AND ALL OTHERS SIMILARLY
SITUATED,

                       Plaintiff,                    Case No. 1:20-cv-03638

v.                                                   Hon. Joan B. Gottschall

DEUTSCHE BANK SECURITIES INC., DEUTSCHE
BANK AG, and JOHN DOES 1-50,

                       Defendants.

CHARLES HERBERT PROCTOR, III, ON BEHALF
OF HIMSELF AND ALL OTHERS SIMILARLY
SITUATED,

                       Plaintiff,                    Case No. 1:20-cv-03821

v.                                                   Hon. Joan B. Gottschall

DEUTSCHE BANK SECURITIES INC., DEUTSCHE
BANK AG, and JOHN DOES 1-50,

                       Defendants.

ROBERT CHARLES CLASS A, L.P., ON BEHALF
OF ITSELF AND ALL OTHERS SIMILARLY
SITUATED,

                       Plaintiff,                    Case No. 1:20-cv-03913

v.                                                   Hon. Joan B. Gottschall

DEUTSCHE BANK SECURITIES INC., and JOHN
DOES 1-50,

                       Defendants.




                                          1
     Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 2 of 8 PageID #:212




DAVID VECCHIONE, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED,

                           Plaintiff,
                                                               Case No. 1:20-cv-04303
v.
                                                               Hon. Joan B. Gottschall
DEUTSCHE BANK SECURITIES INC., DEUTSCHE
BANK AG, and JOHN DOES 1-50,

                           Defendants.

TODD ROWAN, ON BEHALF OF HIMSELF AND
ALL OTHERS SIMILARLY SITUATED,

                           Plaintiff,
                                                               Case No. 1:20-cv-04353
v.
                                                               Hon. Joan B. Gottschall
DEUTSCHE BANK SECURITIES INC., DEUTSCHE
BANK AG and JOHN DOES 1-50,

                           Defendants.


                                   JOINT STATUS REPORT

       Plaintiffs Rock Capital Markets LLC (“Rock Capital”), Charles Herbert Proctor, III, Robert

Charles Class A, L.P., David Vecchione, and Todd Rowan, (collectively, “Plaintiffs”) and

Defendants Deutsche Bank AG and Deutsche Bank Securities Inc. (collectively, “Defendants”

and, with Plaintiffs, the “Parties”), pursuant to the Orders of the Court in the five above-captioned

related actions (“Related Actions”) hereby submit this Joint Status Report.

       1.      On August 6, 2020, the Court ordered the Parties to submit a Joint Status Report

with (1) a proposed schedule for filing a consolidated complaint and responding to it, and (2) any

other ideas relating to consolidation which the parties wish to express. See Rock Capital Markets,

LLC v. Deutsche Bank Securities Inc., et al., 1:20-cv-03638, ECF No. 18 (N.D. Ill. Aug. 6. 2020).

See also Charles Herbert Proctor, III v. Deutsche Bank Securities Inc., et al., 1:20-cv-03821 (ECF


                                                 2
    Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 3 of 8 PageID #:213




No. 9); Robert Charles Class A, L.P. v. Deutsche Bank Securities Inc., et al., 1:20-cv-03913 (ECF

No. 7); David Vecchione v. Deutsche Bank Securities Inc., et al., 1:20-cv-04303 (ECF No. 9);

Todd Rowan v. Deutsche Bank Securities, Inc., et al., 1:20-cv-04353 (ECF No. 6).

       2.      The Parties have met and conferred and propose the following initial schedule,

including consolidation of the Related Actions.

       3.      The Parties agree and propose that the Related Actions be consolidated for all

purposes under Rule 42(a) of the Federal Rules of Civil Procedure (collectively, the “Consolidated

Action”).

       4.      The Parties agree and propose that all filings in the Consolidated Action should be

made in the docket of the lowest numbered case, 1:20-cv-03638, only, that the remaining dockets

should be administratively closed, and the Consolidated Action should be re-captioned as follows:


 IN RE DEUTSCHE BANK SPOOFING                         Case No. 1:20-cv-03638
 LITIGATION
                                                      Hon. Joan B. Gottschall


       5.      Counsel for Plaintiffs in the Related Actions have conferred and propose that the

law firms of Cafferty Clobes Meriwether & Sprengel LLP and Lowey Dannenberg, P.C. be

appointed as interim co-lead class counsel. Cafferty Clobes Meriwether & Sprengel LLP and

Lowey Dannenberg, P.C. are prepared to file a motion in support of their appointment as interim

co-lead class counsel by Monday, August 31, 2020.

       6.      While Defendants take no position as to who should be appointed as interim lead

class counsel, the Parties agree and propose that interim lead class counsel for Plaintiffs and the

Proposed Class should be appointed prior to the filing of a consolidated complaint.




                                                  3
    Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 4 of 8 PageID #:214




       7.      The Parties agree and propose that Plaintiffs’ Consolidated Complaint should be

filed on or by October 30, 2020.

       8.      The parties further agree and propose that Defendants should answer, move to

dismiss, or otherwise respond to the Consolidated Complaint on or by December 18, 2020. If one

or more of the Defendants moves to dismiss, Plaintiffs should then respond on or by February 12,

2021, and Defendants should then file a reply in further support of their motion(s) on or by March

19, 2021.

       9.      By joining this status report, none of the Parties waives any rights, defenses

(including without limitation defenses as to standing and jurisdiction), arguments or positions and

all Parties expressly reserve all such rights (including without limitation defenses as to standing

and jurisdiction).


Dated: August 24, 2020                          Respectfully submitted,


 /s/ Jeffrey H. Knox                           /s/ Anthony F. Fata
 SIMPSON THACHER & BARTLETT                    CAFFERTY CLOBES MERIWETHER
 LLP                                               & SPRENGEL LLP
 Jeffrey H. Knox                               Anthony F. Fata
 Abram J. Ellis                                Jennifer W. Sprengel
 Karen Porter                                  Brian P. O’Connell
 900 G Street, N.W.                            Kaitlin Naughton
 Washington, D.C. 20001                        150 S. Wacker, Suite 3000
                                               Chicago, IL 60606
 (202) 636-5579
                                               Tel.: 312-782-4880
 Counsel for Deutsche Bank AG* and             Email: afata@caffertyclobes.com
 Deutsche Bank Securities Inc.**               jsprengel@caffertyclobes.com
 *Joining only as to Rock Capital Markets,     boconnell@caffertyclobes.com
 LLC                                           knaughton@caffertyclobes.com
 ** Joining only as to Rock Capital
                                               Counsel for Plaintiff Rock Capital Markets, LLC
 Markets, LLC and Robert Charles Class
                                               and Liaison Counsel for Plaintiff Charles
                                               Herbert Proctor, III, and Plaintiff Todd Rowan




                                                4
Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 5 of 8 PageID #:215




                                     /s/ Vincent Briganti
                                    LOWEY DANNENBERG, P.C.
                                    Vincent Briganti
                                    Raymond P. Girnys
                                    Peter A. Barile III
                                    44 South Broadway, Suite 1100
                                    White Plains, NY 10601
                                    Tel.: (914) 997-0500
                                    Email: vbriganti@lowey.com
                                    rgirnys@lowey.com
                                    pbarile@lowey.com

                                    Counsel for Plaintiff Rock Capital Markets, LLC
                                    and Plaintiff Todd Rowan

                                      /s/ Karen M. Lerner
                                    KIRBY MCINERNEY LLP
                                    Karen M. Lerner
                                    David E. Kovel
                                    Anthony E. Maneiro
                                    250 Park Avenue, Suite 820
                                    Tel.: 212-371-6600
                                    Email: klerner@kmllp.com
                                    dkovel@kmllp.com
                                    amaneiro@kmllp.com
                                    Counsel for Plaintiff Charles Herbert Proctor, III

                                     /s/ George A. Zelcs
                                    KOREIN TILLERY LLC
                                    George A. Zelcs (Ill. Bar No. 3123738)
                                    Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                    Chad E. Bell (Ill. Bar No. 6289034)
                                    205 North Michigan Plaza, Suite 1950
                                    Chicago, IL 60601
                                    Tel.: (312) 641-9750
                                    Facsimile: (312) 641-9751

                                    /s/ Christopher M. Burke
                                    SCOTT+SCOTT ATTORNEYS AT LAW
                                        LLP
                                    Christopher M. Burke
                                    600 W. Broadway, Suite 3300
                                    San Diego, CA 92101
                                    Tel.: (619) 233-4565
                                    Facsimile: (619) 233-0508
                                    Email: cburke@scott-scott.com

                                     5
Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 6 of 8 PageID #:216




                                    SCOTT+SCOTT ATTORNEYS AT LAW
                                       LLP
                                    Thomas K. Boardman
                                    The Helmsley Building
                                    230 Park Avenue, 17th Floor
                                    New York, NY 10169
                                    Tel.: (212) 233-6444
                                    Facsimile: (212) 233-6334
                                    Email: tboardman@scott-scott.com

                                    LOUIS F. BURKE PC
                                    Louis F. Burke
                                    460 Park Avenue
                                    New York, NY 10022
                                    Tel.: (212) 682-1700
                                    Email: lburke@lfblaw.com

                                    Counsel for Plaintiff Robert Charles Class A, L.P.

                                     /s/ Steven A. Kanner
                                    FREED KANNER LONDON & MILLEN
                                        LLC
                                    Steven A. Kanner
                                    Douglas A. Millen
                                    Brian M. Hogan
                                    2201 Waukegan Road, Suite 130
                                    Bannockburn, IL 60015
                                    Tel: (224) 632-4500
                                    Facsimile: (224) 632-4521
                                    skanner@fklmlaw.com
                                    dmillen@fklmlaw.com
                                    bhogan@fklmlaw.com

                                    Counsel for Plaintiff David Vecchione

                                     /s/ Joshua H. Grabar
                                    GRABAR LAW OFFICE
                                    Joshua H. Grabar, Esq.
                                    1650 Market Street, Suite 3600
                                    Philadelphia, PA 19103
                                    Tel.: (267) 507-6085
                                    Email: jgrabar@grabarlaw.com




                                     6
Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 7 of 8 PageID #:217




                                    EDELSON LECHTZIN LLP
                                    Marc H. Edelson, Esq.
                                    Edelson Lechtzin LLP
                                    3 Terry Drive, Suite 205
                                    Newtown, PA 18940
                                    Tel.: (215) 867-2399
                                    Email: medelson@edelson-law.com

                                    Counsel for Plaintiff Todd Rowan




                                     7
    Case: 1:20-cv-03638 Document #: 20 Filed: 08/24/20 Page 8 of 8 PageID #:218




                               CERTIFICATE OF SERVICE

       I, Anthony F. Fata, an attorney, hereby certify that on August 24, 2020, service of the
foregoing Joint Status Report was accomplished pursuant to ECF as to Filing Users and I shall
comply with LR 5.5 as to any party who is not a Filing User or represented by a Filing User.



                                           s/ Anthony F. Fata
                                           Anthony F. Fata
